DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group II, claim 16-22 in the reply filed on 05/31/2022 is acknowledged.  The traversal is on the ground(s) that filed of search would not present an undue burden.  This is found persuasive and restriction requirement mailed on 04/01/2022 has been withdrawn. 
Claims 11-22 are pending and presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/29/2019, 11/21/2019 and 07/15/2020 was noted and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 05/29/2019.  These drawings are acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lazewatsky et al., al. (US-2015/0165074)) in view of Shales et al. (US 2014/0213757).
Lazewatsky discloses methods and apparatus for synthesizing imaging agents and precursors thereof. Synthetic methods include an automated synthesis unit to prepare and purify imaging agents that comprise a radioisotope of fluorine (abstract). FIG. 10 illustrates non-limiting examples of imaging agents which may be prepared using the fluorination methods as described. In one embodiment, provides a cassette and apparatus for the preparation of an imaging agent comprising, (i) a vessel containing an imaging agent precursor and (ii) a conduit for adding a source of '°F. In another aspect, provides an apparatus for synthesizing an imaging agent comprising a linear arrangement of a plurality of stopcock manifolds connected one or more of the components selected from the group consisting of a [18O]H2O recovery system, gas inlet, reservoir with solution of imaging agent precursor, vail, anion exchange cartridge, syringe, solvent reservoir, reaction vessel, HPLC system, collection vessel, reservoir for solution of ascorbic acid or salt thereof and exhaust outlet (0118). In some embodiments, the invention provides an apparatus comprising the components arranged as shown in FIG.8. In some cases, the components are arranged in the order: (1) gas inlet; (2) [18O]H2O recovery system; (3) anion exchange cartridge; (4) MeCN reservoir; (5) syringe; (6) reservoir with solution of imaging agent precursor; (7) reaction vessel; (8) HPLC system; (9) reservoir with solution of ascorbic acid or a salt thereof; (10) collection vessel; (11) ethanol reservoir; (12) vial with final product; (13) Sep-pack cartridge; (14) reservoir with solution of ascorbic acid or a salt thereof; (15) reaction vessel; and (16) exhaust outlet (0120). In some embodiments, systems, methods, kits, and cassettes are provided for the synthesis of an imaging agent (e.g., imaging agent 1). In some embodiments, an imaging agent may be prepared using an automated reaction system comprising a disposable or single use cassette. The cassette may comprise all the non-radioactive reagents, solvents, tubing, valves, reaction vessels, and other apparatus and/or components necessary to carry out the preparation of a given batch of imaging agent. The cassette allows the reaction system to have the flexibility to make a variety of different imaging agents with minimal risk of cross-contamination, by simply changing the cassette. In certain embodiments, a cassette comprises a linear arrangement of valves, each linked to a port where various reagents, cartridges, syringes, and/or vials can be attached, by either needle puncture of a septum-sealed vial, or by gas-tight, marrying joints. Each valve may have a male-female joint which interfaces with a corresponding moving arm of the automated synthesizer. External rotation of the arm can control the opening or closing of the valve when the cassette is attached to the automated reaction system. Additional moving parts of the automated reaction system are designed to clip onto syringe plunger tips, and thus raise or depress syringe barrels. An automated reaction system may further include a controller and one or more controllable valves in electrical communication with the controller. An automated reaction system may also include additional vessels, valves, sensors, heaters, pressurizing elements, etc., in electrical communication with the controller. An automated reaction system may be operated by a controller using suitable software for control of valve openings and closings, heating, cooling, pressure levels, fluid movement, flow rate, etc. The automated reaction system may optionally include a computer operating system, software, controls, etc., or other component. In addition, the automated reaction system may comprise a mount for the cassette (0368). Additional disclosure includes that the automated reaction systems may carry-out numerous steps, as outlined in FIG. 6, including, but not limited to, preparation of the 18F fluoride species, providing an imaging agent precursor, optionally in a solution (e.g., as described herein, for example, imaging agent precursor 1 in acetonitrile), a radiolabeling reaction (e.g., reaction of the .sup.18F species and the imaging agent precursor to form the imaging agent) optionally in a synthesis module, purification (e.g., by preparative HPLC), solvent exchange (e.g., by SepPak), aseptic filtration, and release into a container. For example, see Examples 9, 10, and 11.
	Lazewatsky fails to specifically disclose eluent container comprising a phase transfer catalyst.
Shales discloses a modified synthesis cassette (110) that enables flexible, in-process monitoring of radiopharmaceutical synthesis and a kit including the synthesis cassette, an automated synthesis system incorporating the cassette, as well as a method for radiopharmaceutical synthesis using the synthesis cassette (abstract and 0005). Cassette 110 is a variant of a pre-assembled unit designed to be adaptable for synthesizing clinical batches of different radiopharmaceuticals with minimal customer installation and connections. Cassette 110 includes reaction chamber/vessel, reagent vials, cartridges, filters, syringes, tubing’s, and connectors for synthesizing a radiotracer. Connections are desirably automatically made to the reagent vials by driving the septums thereof onto penetrating spikes to allow the synthesizer access to the reagents. Further Cassette 110 is attachable to a synthesis device, such as FASTlab, which cooperatively engages the cassette for performance of a chemical synthesis process (0022 and 0023. In one embodiment, a tetrabutylammonium bicarbonate eluent vial 130 is positioned within the vial housing at manifold valve 2 and is to be impaled on the spike therein. The tetrabutylammonium bicarbonate in an 80% acetonitrile: 20% water (v/v) solution provides elution of [18F]fluoride from QMA and phase transfer catalyst. A fluoride inlet reservoir 140 is supported at manifold valve 6 (0026). Additional disclosure includes that the modified cassette offers many advantages in the development of novel tracers for an automated radiopharmaceutical synthesis platform.
NOTE: Where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation. See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate phase transfer catalyst in eluent into Lazewatsky’s automated synthesis unit. The person of ordinary skill in the art would have been motivated to make those modifications because Shales teaches that a radiopharmaceutical synthesis cassette enables the use of a user configurable radiodetector which can monitor radioactivity in any position along the cassette and also enables the real time monitoring of the synthesis of more than one tracer for a given platform, and thus improved the quality control of the radiopharmaceutical production (0020) and reasonably would have expected success because both Lazewatsky and Shales teaches cassette and apparatus that can be used in the same field of endeavor, such as for radiopharmaceutical synthesis using the synthesis cassette and improving the quality control of the radiopharmaceutical production.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618